Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1, 3-5, 8, 10-12, 15, 17-18, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 15: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of query an online marketplace to generate results that include listings of items of a merchant and of other merchants that are available on the online marketplace; compute a  measure of performance of each of the merchant and of the other merchants based on features of  the results compute measures of financial credit worthiness of the other merchants based on loan repayment histories of the other merchants; train a machine-based model to correlate the measures of performance of the other merchants to the measures of Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor and quantum processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Step 2A2 above, the additional elements of (memory and quantum memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 8.  
Claim 3 recites wherein the computing a measure of performance includes, for the merchant and for each of the other merchants: computing a multiple word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results a number of items of the respective merchant that appear in the resultssupra
Claim 4 recites wherein the computing a word score includes, for each item of the merchant and for each item of each of the other merchants: computing 1 * i(reviews) * j(results), where, rank rank is the rank corresponding to the location of the item within the results, reviews is the number of reviews that appear in the predetermined number of pages of the resultssupra.
Claim 5 recites wherein: i=log5oo; and j=log 10.   These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites computing a multiple word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results a number of items of the respective merchant that appear in the resultssupra.
Claim 11 recites wherein the processor and memory are further configured to compute the word score for each item of the merchant and for each item of each of the other merchants as: supra.
Claim 12 recites wherein: i=log5oo; and j=log 10.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites instructions to cause the processor to, for the merchant and for each of the other merchants: compute multiple *-word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results  a number of items of the respective merchant that appear in the results and a rank corresponding to a location of an item of the respective merchant within the results combine the word scores to provide a merchant score for the respective merchant; and combinesupra.
Claim 18 recites compute the word score for each item of the merchant and for each item of each of the other merchants as: 1 * i(reviews) * j(results), wherein, rank rank is the rank corresponding to the location of the item within the results, reviews is the number of reviews that appear in the predetermined number of pages of the results results is the number of items that appear in the resultssupra.
Claim 21 recites wherein the using comprises using the model to predict a likelihood of default of the merchant from the measure of performance of the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 22 recites wherein the machine-based model comprises a binary classification algorithm.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 23 recites wherein the training utilizes logistic regression, neural networks, discriminant analysis, genetic programing, random forest, and/or decision trees.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 24 recites wherein the using comprises using the model to estimate a classifier to decide whether to grant a loan to the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 25 recites wherein the processor and memory are further configured to use the model to predict a likelihood of default of the merchant from the measure of performance of the merchants.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 26 recites wherein the machine-based model comprises a binary classification algorithm.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
supra.
Claim 28 recites wherein the processor and memory are further configured to use the model to estimate a classifier to decide whether to grant a loan to the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Applicant states that a machine overcomes the 101 rejection.  Examiner disagrees.  The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea of determining credit risk of an online merchant. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691